            Case 1:20-cv-10833-JGK Document 13-2 Filed 03/16/21 Page 1 of 2
  NERAH 535.03 *                INMATE PROFILE                 *    02-16-2021
PAGE 001                                                            12:55:13
             86067-054            REG
REGNO: 86067-054                   FUNCTION: PRT DOB/AGE.:             / 54
NAME.: COHEN, MICHAEL                             R/S/ETH.: W/M/O     WALSH: NO
RSP..: CNK-NEW YORK CCM                           MILEAGE.: 7 MILES
PHONE:                     FAX:
 PROJ REL METHOD: GOOD CONDUCT TIME RELEASE       FBI NO..: TFCPW7LN6
 PROJ REL DATE..: 11-22-2021                      INS NO..: N/A
 PAR ELIG DATE..: N/A                             SSN.....:
 PAR HEAR DATE..:                 PSYCH: NO       DETAINER: NO        CMC..: YES
OFFN/CHG RMKS: 18-CR-602;PRSNL TAX EVSN,FLS STMNT TO BNK,EXCSSV CMPGN CNTRBTN
OFFN/CHG RMKS: 18-CR-850;FALSE STMNTS TO US CNGRSS. CBOP:36MOS/3YRS SRT
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  CNK ADM-REL     A-HC SENT HOME CONFINEMENT-SENTENCED       07-24-2020 1642
  CNK CARE LEVEL CARE1-MH    CARE1-MENTAL HEALTH             05-06-2019 1509
  CNK CARE LEVEL CARE2       STABLE, CHRONIC CARE            01-02-2020 1036
  CNK CASE MGT    BIR CERT N BIRTH CERTIFICATE - NO          05-26-2019 0933
  CNK CASE MGT    CFSR       CERT FOOD SINCERITY REMOVAL     08-04-2019 1249
  CNK CASE MGT    CV-COM REF COVID COMMUNITY REFERRAL        05-21-2020 0746
  CNK CASE MGT    DEPEND N   DEPENDENTS UNDER 21 - NO        05-26-2019 0933
  CNK CASE MGT    PHOTO ID N PHOTO ID - NO                   05-26-2019 0933
  CNK CASE MGT    RPP COMPLT RELEASE PREP PGM COMPLETE       01-16-2020 1600
  CNK CASE MGT    RPP UNT C RELEASE PREP UNIT PGM COMPLETE 05-02-2020 0730
  CNK CASE MGT    SCRN DIS C DISABILITY SCREENING COGNITIVE 01-07-2019 1119
  CNK CASE MGT    SSN CARD N SOCIAL SECURITY CARD - NO       05-26-2019 0933
  CNK CASE MGT    THR COMP   THRESHOLD COMPLETED             03-22-2020 1338
  CNK CASE MGT    VET P/S N PARENT/SPOUSE VETERAN - NO       05-26-2019 0933
  CNK CASE MGT    VETERAN N VETERAN - NO                     05-26-2019 0933
  CNK CASE MGT    V94 COA913 V94 CURR OTHER ON/AFTER 91394 05-23-2019 0748
  CNK CASE MGT    WA NO HIST NO WALSH ACT OFFENSE HISTORY    01-07-2019 1117
  CNK COMM CORR ALCH TEST ALCOHOL TEST, CCM ORDERED          07-24-2020 1957
  CNK COMM CORR DRUG TEST DRUG TEST, CCM ORDERED             07-24-2020 1957
  CNK COMM CORR INST TRANS INSTITUTION TRANSFER              07-24-2020 1956
  CNK CUSTODY     COM        COMMUNITY CUSTODY               07-24-2020 1251
  CNK DRUG PGMS MH CMTX NR MENTAL HEALTH TX NOT REFERRED 07-24-2020 1109
  CNK DESIG/SENT DELTA       TEAM DELTA                      01-07-2019 1117
  CNK DESIG/SENT FNYS YES    FNYS-FULLY COMPLIED W/JUD REC 01-08-2019 1307
  CNK EDUC INFO ESL HAS      ENGLISH PROFICIENT              05-09-2019 1114
  CNK EDUC INFO GED HAS      COMPLETED GED OR HS DIPLOMA     05-09-2019 1113
  CNK FIN RESP    PART       FINANC RESP-PARTICIPATES        05-23-2019 0748
  CNK FIRST STEP N-ANGER N NEED - ANGER/HOSTILITY NO         07-15-2020 1225
  CNK FIRST STEP N-ANTISO N NEED - ANTISOCIAL PEERS NO       07-15-2020 1230
  CNK FIRST STEP N-COGNTV N NEED - COGNITIONS NO             07-15-2020 1230
  CNK FIRST STEP N-M HLTH N NEED - MENTAL HEALTH NO          07-15-2020 1230
  CNK FIRST STEP N-TRAUMA N NEED - TRAUMA NO                 07-15-2020 1230
  CNK FIRST STEP UNREVW HIS UNREVIEWED OFFENSES              07-09-2020 2157
  CNK LEVEL       MINIMUM    SECURITY CLASSIFICAT'N MINIMUM 01-07-2019 1130
  CNK LOCATION    3YK HC     BRONX COMMUNITY REENTRY CENTER 07-24-2020 1642
  CNK MED DY ST C19-QUAR     COVID-19 QUARANTINED            04-23-2020 1228
  CNK MED DY ST REG DUTY     NO MEDICAL RESTR--REGULAR DUTY 05-08-2019 1114
  CNK MED DY ST YES F/S      CLEARED FOR FOOD SERVICE        05-08-2019 1115
  CNK PT OTHER    AARP FND W AARP FOUNDATION FINANCE WAIT    02-22-2020 1053

G0002       MORE PAGES TO FOLLOW . . .
            Case 1:20-cv-10833-JGK Document 13-2 Filed 03/16/21 Page 2 of 2
  NERAH 535.03 *                INMATE PROFILE                *     02-16-2021
PAGE 002 OF 002                                                     12:55:13
             86067-054            REG
REGNO: 86067-054                    FUNCTION: PRT DOB/AGE.:            / 54
NAME.: COHEN, MICHAEL                             R/S/ETH.: W/M/O     WALSH: NO
RSP..: CNK-NEW YORK CCM                           MILEAGE.: 7 MILES
PHONE:                     FAX:
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  CNK RELIGION    JEWISH     JEWISH                          05-07-2019 1339
  CNK WASPB       PAR ONEW   PHASE ONE WAIT                  02-22-2020 1140




G0000       TRANSACTION SUCCESSFULLY COMPLETED
